Citation Nr: 0516082	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  95-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to August 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied service connection for PTSD.  The veteran had 
requested hearings before a hearing officer and a Veterans 
Law Judge.  He failed to appear for a personal hearing before 
a hearing officer scheduled in November 1995, and also failed 
to report for a Travel Board hearing scheduled in July 2002. 

In October 2002 the Board undertook evidentiary development 
under authority then in effect.  In July 2003 the case was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has PTSD due to an incident in 
service when while stationed on the submarine, USS THOMAS A. 
EDISON in 1979, it began flooding with water.  The file 
contains service medical records showing he received 
treatment on the USS THOMAS A. EDISON in May and September 
1979.  It also includes medical records of VA treatment for 
PTSD and other psychiatric problems in the mid 1990s.  

June 1994 and June 2001 responses to VA requests for 
verification of the veteran's alleged stressor event 
indicated that the alleged incident in 1979 could not be 
verified.  The June 2001 response indicated that the flooding 
on board the Thomas A. Edison occurred in 1991.  Service 
connection for PTSD was denied on several occasions based on 
a finding that a verifiable stressor event in service was not 
shown.  (See the August 1994 RO decision, the June 2000 
statement of the case (SOC), and the May 2002 supplemental 
SOC (SSOC).) 

In July 2002, the veteran (through his service 
representative) argued that the responses to the requests for 
verification of the alleged stressor event in service must be 
mistaken (particularly in stating that flooding on the THOMAS 
A. EDISON occurred in 1991 rather than 1979) because that 
submarine was decommissioned in 1983.  In support the veteran 
submitted documentation of the history of that vessel.  In 
October 2002, the Board sought further development in this 
matter, to include: (1) clarification of the date when the 
flooding occurred; and (2) scheduling the veteran for a new 
psychiatric examination.  A January 2003 VA letter notified 
the veteran that another attempt at verification of his 
alleged stressor event was being undertaken, and that a new 
VA examination would be scheduled after any additional 
evidence was added to the record.  In July 2003, the case was 
remanded for a new examination and re-adjudication.  

On March 2004 VA examination it was noted that an attempt was 
being  made to verify alleged stressor event in service, but 
that the matter had not yet been resolved.  The diagnosis was 
depressive disorder, not otherwise specified.  An August 2004 
SSOC shows that service connection for PTSD was denied 
because there was no diagnosis of PTSD.

A document received in September 2004 (after the RO's last 
review of the claim) verifies that a flooding incident did 
occur on the USS THOMAS A. EDISON on July 31, 1979.  In an 
April 2005 Brief, the veteran's representative asserted, in 
essence, that the RO had failed to consider the newly 
submitted evidence verifying the stressor event in service in 
conjunction with the veteran's VA diagnoses of, and treatment 
for, PTSD in the mid 1990's.       

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Here, new evidence verifying that a stressor event in service 
did take place in July 1979 as the veteran alleged has been 
received since the RO last addressed the matter of service 
connection for PTSD.  This evidence has not been considered 
by the RO, and the appellant has not waived initial AOJ 
consideration of the evidence.  The veteran is entitled to 
initial AOJ review of the additional evidence received.  
Additionally, as the March 2004 psychiatric evaluation was 
conducted with the examiner unaware that the veteran was 
exposed to a verified stressor event in service (and as such 
fact could potentially have a bearing on the diagnosis), 
another VA examination is indicated.  

While the case has been pending for 10 years, and final 
disposition has been previously delayed by remand for further 
development, it is significant that verification of the 
stressor event was only received in the past year, and that 
the veteran's representative has alleged a due process 
deficiency.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the 
veteran to undergo a VA psychiatric 
evaluation to ascertain whether or not 
he has PTSD based on the verified 
stressor event of a flooding incident 
on the USS THOMAS A. EDISON in July 
1979, he served aboard that submarine.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Based on a 
review of the claims file and 
examination of the veteran, the 
examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent or 
better likelihood) that the veteran has 
PTSD or any other psychiatric disorder 
related to service/the verified 
stressor event therein.  The examiner 
should explain in detail the rationale 
for the opinion given.  

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for PTSD in light of all 
additional evidence received.  If it 
remains denied, the veteran and his 
representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to meet due process 
considerations and ensure compliance with the guidelines of 
the Federal Circuit Court in DAV, supra.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development must be 
handled in an expeditious manner. 



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


